COBB, Judge.
Appellant Griffin is appealing his plea of guilty that was entered pursuant to a written plea agreement.
A defendant should file a post-trial motion with the trial court seeking to withdraw a plea prior to appealing the plea. Robinson v. State, 373 So.2d 898 (Fla.1979); Wallace v. State, 394 So.2d 225 (Fla. 5th DCA 1981); Wells v. State, 390 So.2d 808 (Fla. 5th DCA 1980); Counts v. State, 376 So.2d 59 (Fla.2d DCA 1979). There is nothing in the record to show that any such post-trial motion was filed in the case at hand. Accordingly, we dismiss this appeal.
DISMISSED.
SHARP and COWART, JJ., concur.